Cox, J.

The plaintiff was the owner of an automobile involved in an accident with a motorcycle operated by the defendant on or about June 6, 1954 in the Town of Dartmouth. At the trial of the action which ensued before (Potter, S. J.) there was a finding for the plaintiff in the sum of $339.98. The defendant claiming to be aggrieved by the finding and by the judge’s action on his requests for rulings of law, the judge reported the case to the Appellate Division.
On February 21, 1955, the trial judge allowed the report and notice of the allowance of the report was given to the parties.
The defendant has filed no brief nor the three extra copies of the report as allowed, as required by Rule 31: of the District Courts (1952). The case was placed on the list for argument at the sitting of this division at Brookline on July 27, 1955. The parties were notified. At that time and place the defendant did not appear in person or by counsel.
The defendant has failed to comply with the rules of court regulating appellate procedure. These rulings are to be observed strictly. Famigletti v. Neviackas, 324 Mass. 70, 72. The defendant’s apparent indifference to the rules requires that an order be entered dismissing the report without consideration of the merits. Double costs are to be imposed in accordance with the provisions of Rules 32 and 34 of Rules of the District Courts (1952).